OPINION OF THE COURT
Order affirmed, with costs, on the opinion by then Presiding Justice Frank A. Guxotta. In addition, it is observed that the dissenting opinion at the Appellate Division confuses the impact of a lien on property which does not disposses the owner with the line of cases in the Supreme Court of the United States involving precisely such dispossession by seizure without preliminary judicial determination. Question certified anWered in the affirmative.
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Cooke. Judge Fuchsberg dissents and votes to reverse in the following memorandum: For the reasons set forth in the dissenting opinion of Mr. Justice J. Irwin Shapiro at the Appellate Division, I believe that New York State’s mechanic’s lien law (Lien Law, §3 et seq.), in the form in which it presently seeks to protect lienors unnecessarily and unconstitutionally deprives lienees of valuable property *954rights without due process of law. I would, therefore, vote to reverse and grant the motion for partial summary judgment.